
	

114 HR 2774 IH: Stop Punishing Innocent Taxpayers Act
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2774
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2015
			Mr. Buchanan (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit recovery of certain overpayments through
			 tax refund offsets and to prohibit the application of the earnings test
			 with respect to child’s insurance benefits, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stop Punishing Innocent Taxpayers Act. 2.Restriction on recovery of certain overpaymentsSection 204(a)(1)(A) of the Social Security Act (42 U.S.C. 404(a)(1)(A)) is amended by inserting after section 3720A of title 31, United States Code the following: (except that recovery by such means of reduction in tax refunds or by any other means may not be used with respect to any payment to a person who had not attained the age of 18 at the time such payment was made).
		3.Restriction on application of earnings test with respect to child’s insurance benefits
 (a)In generalSection 203(f)(8) of such Act (42 U.S.C. 403(f)(8)) is amended by adding at the end the following new subparagraph:
				
 (F)Notwithstanding any other provision of this subsection, no deductions in benefits shall be made under subsection (b) with respect to the earnings of any individual in any month in which the individual is entitled to a child’s insurance benefit under section 202(d)..
 (b)Effective dateThe amendment made by this section shall apply with respect to taxable years ending after December 31, 2015.
			
